Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 16, 2016

The Court of Appeals hereby passes the following order:

A17A0406. CAROL WILKERSON v. THE STATE.

      Appellant in this case has filed a Motion for An Appointment of Counsel.
After review of the record, it is noted that Appellant had previously filed a Motion
for Appointment of Counsel with the trial court. Thus, it is hereby ordered that the
case be REMANDED to the trial court for a ruling on Appellant’s Motion for
Appointment of Counsel. When such issue is resolved, the Appellant shall have
thirty (30) days to file a new Notice of Appeal.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/16/2016
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.